United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
           ___________

           No. 00-3545
           ___________

Roland Davis,                       *
                                    *
                 Appellant,         *
                                    *
     v.                             *
                                    *
Anthony Gammon, Superintendent      *
of Moberly Correctional Center,     *
                                    *
                 Appellee.          *
                                        Appeals from the United States
           __________                   District Court for the Eastern
                                        District of Missouri.
           No. 00-3546
           __________                         [UNPUBLISHED]

Roland Davis,                        *
                                     *
                  Appellee,          *
                                     *
     v.                              *
                                     *
Anthony Gammon, Superintendent       *
of Moberly Correctional Center,      *
                                     *
                  Appellant.         *
                                ___________

                          Submitted: November 16, 2001

                              Filed: November 23, 2001
                                     ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Roland Davis was sentenced to fifteen years in prison after pleading guilty to
second-degree murder, first-degree robbery, and second-degree burglary. Davis filed
a postconviction motion that the state trial court deemed untimely, and the Missouri
Court of Appeals affirmed Davis’s convictions and sentence. Davis then petitioned
the federal district court* for habeas relief. The district court denied relief, concluding
Davis’s habeas claims of ineffective assistance of counsel and a coerced guilty plea
were barred by procedural default because Davis did not present those claims for
review in the Missouri Court of Appeals. Davis appeals the denial of his habeas
petition, arguing the district court erroneously failed to grant an evidentiary hearing
so Davis could establish actual innocence as the procedural gateway for his
otherwise-barred ineffective assistance and coercion claims. We affirm the district
court.

       The evidence Davis presents in support of his claim for an evidentiary hearing
is an unverified letter from an individual who identifies himself or herself only as
“Horse.” The letter begins: “Hello. You don’t know me. I can’t give my name
because I have a long Police record. A history of gang related crimes. To give my
name may get me in more trouble than I’m already in.” Davis v. Gammon, No.
4:97CV2139, slip op. at 4 n.2 (E.D. Mo. Sept. 14, 2000). The letter exonerates Davis,
stating the victim’s death was accidental and Davis’s involvement was tangential to
both the robbery and burglary. Davis asserts “Horse” is the nickname of Marcous
House, but, as the district court noted, Davis has not produced reliable evidence

      *
       The Honorable Jean C. Hamilton, Chief Judge of the United States District
Court for the Eastern District of Missouri.

                                           -2-
showing that someone named Marcous House exists, was the author of the letter, or
possesses relevant probative evidence about Davis’s innocence.

       We agree with the district court that the highly suspect letter from "Horse" is
not sufficiently reliable to establish clearly and convincingly that a reasonable juror
would not have found Davis guilty of the underlying offenses. See 28 U.S.C. §
2254(e)(2) (Supp. 1999) (standard for holding an evidentiary hearing on claim).
Having considered Davis's unsubstantiated allegations of innocence in light of the
well-established controlling legal principles, we cannot say the allegations have
undermined our confidence in the outcome of his state trial. See Schlup v. Delo, 513
U.S. 298, 316 (1995). Thus, Davis is not entitled to a remand for the purpose of
developing the evidence needed to pass his procedurally defaulted habeas claims
through the actual innocence gateway. See Morris v. Dormire, 217 F.3d 556, 560 (8th
Cir.), cert. denied 531 U.S. 984 (2000).

       The district court properly concluded Davis's state court procedural default bars
consideration of his federal habeas claims. Because this appeal involves the
straightforward application of settled principles of law, we affirm the district court
without an extended opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-